Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2020 has been entered.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, applicants recites  and/or  that can encompass function A and B or  function A or B. For examination, The Examiner will interpret that function A or B (select one of ) is only required. 

 
Response to Arguments
Applicant's arguments filed 05/31/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant alleges that the prior art does not disclose  at least one of the photovoltaic optimizing modules adjacent to the data center within 10 meters from the data center unit, the examiner respectfully disagrees with applicant remarks. 
In applicant remarks, the term only as seen in page 5 of applicants remakes. Yet the amended do not state that term. As currently amended, the prior art would still meets the limitations as currently claimed. In addition assuming the word only was used limiting the communication by a particular distance on in this case within 10 meters would not depart form the scope nor breath of the prior art. 
In fact, one of ordinary skill in the art would arrive at applicant’s invention without an inventive step nor novelty. Within the filed, it is well known that wireless communication in its various forms has physical limitation that will restrict distanced and ensure that the communication network or mesh encompasses the need of the invention. In other words, the communication network must cover all of the communication devices within the system.      


All other remarks are considered but not found persuasive. 
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Har-Shai et al (U.S. 2015/0171789) {Har-Shai} in view of Li (U.S. 2014/0368047) and further in view of Yoscovich et al (U.S. 2016/0254672). 
Regarding claim 1, Har-Shai teaches a photovoltaic power optimization system (see Fig. 1a), comprising: a plurality of photovoltaic panels (see photovoltaic panel 101, para 0043, Fig. 1a); a photovoltaic optimizing module array (see master circuit 103 a or circuit 103, para 0043-0045, Fig. 1a), comprising a plurality of photovoltaic optimizing modules connected in series (see master circuit 103 a or circuit 103 each column, para 0043-0045, Fig. 1a), each of the photovoltaic optimizing module being electrically connected to at least one of the photovoltaic panels (see photovoltaic panel 101 and master circuit 103 a or circuit 103, para Fig. 1a); an inverter (see load 105, para 0043 { Load 105 may be a direct current (DC) load such as a DC motor, a battery, an input to a DC to DC converter or a DC input to a DC to AC inverter.}; Fig. 1a) electrically connected to output terminals of the photovoltaic optimizing module array, for converting a DC power into an AC power (see DC to AC inverter, para 0043 Fig. 1a); and 
a data center unit (see central unit 109, para 0044, Fig. 1a) wirelessly communicates with at least one of the photovoltaic optimizing modules adjacent to the data center within 10 meters from the data center unit (see para 0044 Fig. 1a), and also communicates with the inverter (see control line 114, para 0044, Fig. 1a). 
Har-Shai fails to teach that the communication between the data center and inverter would be over a via power line.  
It is well known in the art that power companies can monitor problems or power consumption or power metering over a power line.
Li in the field of power line communication system for solar panel systems teaches a power line communication routing system and method of operating the same in (see para 0027-0030, Fig. 1) comprising of photovoltaic panels (see solar panel 2, para 0028-0030, Fig. 1), inverters and a data center over a power line (see power line 4, Fig. 7).
Har-Shai and Li are in the field of renewable power generation using solar panel systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Har-Shai with the teachings of Li by having power line communications in order to make it possible to monitor a power system by power facilities over a power line to determine power being produced by renewable energy sources connected to it and also, to reduce monitoring lines or busses.
Har-Shai in view of Li disclose photovoltaic power optimization system according to claim 1 {optimizing modules (see master circuit 103 a or circuit 103 Fig. 1a) which have transceiver in them (see Transceiver 126 Fig. 1b) and can communicate wirelessly}, yet fail to disclose wherein the photovoltaic optimizing modules communicate with at least one of adjacent photovoltaic optimizing modules in the photovoltaic optimizing module array wirelessly.
 Yoscovich teaches a power system wherein photovoltaic optimizing modules communicate with at least one of adjacent other photovoltaic optimizing modules in the photovoltaic optimizing module array and/or the data center unit adjacent to the photovoltaic optimizing module within 10 meters from the photovoltaic optimizing module (see voltage-compensation circuit 307, Figs. 3a, 3b, 5, 7, 9, para 0087). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Har-Shai in view of Li with the teachings of Yoscovich by having the photovoltaic optimizing modules communicate with at least one of adjacent photovoltaic optimizing modules in the photovoltaic optimizing module array wirelessly in order to in order to allow wireless communication that can reduce the amount of wiring and reduce cost associated with managing the power generation system.  
Regarding claim 3, The combination teaches wherein the data center unit comprises a first wireless communication module and a power line communication module electrically connected to the wireless communication module (see para 0044, Fig. 1a; Har-Shai & power line 4 and data collection apparatus 6, Fig. 1: Li).
Regarding claim 4, The combination teaches wherein each of the photovoltaic optimizing modules comprises: a microcontroller (see Controller 122, para 0048, Fig. 1b), which collects data information of the photovoltaic power optimization system, and also controls the photovoltaic optimizing modules (see para 0048, Fig. 1b); and a second wireless communication module (see Transceiver 126, para 0045 Fig. 1a 103 a Fig. 1b para 0048).
Regarding claim 7, Har-Shai in view of Li disclose the photovoltaic power optimization system according to claim 4 {optimizing modules (see master circuit 103 a or circuit 103 Fig. 1a) which have transceiver in them (see Transceiver 126 Fig. 1b) and can communicate wirelessly}, yet fail to disclose, wherein the second wireless communication module communicates wirelessly with the second wireless communication module of the adjacent photovoltaic optimizing module.
Yoscovich teaches a power system wherein photovoltaic optimizing modules communicate with at least one of adjacent photovoltaic optimizing modules in the photovoltaic optimizing module array wirelessly (see voltage-compensation circuit 307, Figs. 3a, 3b, 5, 7, 9, para 0087). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Har-Shai in view of Li with the teachings of Yoscovich by having the photovoltaic optimizing modules communicate with at least one of adjacent photovoltaic optimizing modules in the photovoltaic optimizing module array wirelessly in order to in order to allow wireless communication that can reduce the amount of wiring and reduce cost associated with managing the power generation system.  
Regarding claim 8 and 9, The combination disclose wherein the wireless communication adopts WiFi and/or Zigbee communication protocol (see para 0087 of Yoscovich) and would have been obvious to one of ordinary skill in the art before the claimed invention to adopt short range communication protocols,  with low power and providing cost advantages.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Har-Shai et al, Li (U.S. 2014/0368047) Yoscovich and further in view of Somani (U.S. 2018/0329382).
Regarding claim 5, Har-Shai, Li and Yoscovich disclose the photovoltaic power optimization system according to claim 4 which communicates via a first wireless module, second wireless module and a power line based on the explanation as set forth regarding claims 1 and 4, but fail to disclose wherein the collected data information is transmitted to the data center unit via each of the photovoltaic optimizing module, and the data center unit transmits the collected data information to the inverter via the power line communication module.
Somani teaches a power system wherein collected data information is transmitted the data center unit (see master controller 210, Fig. 2) via the photovoltaic optimizing module (see, power converter 130, para 0059, Fig. 2), and the data center unit transmits the collected data information to the inverter (see master controller 210, para 0059, Fig. 2) via the line communication module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Har-Shai in view of Li with the teachings of Somani in order to in order to control desired power to loads avoid overvoltage and store excess power for instance in a storage device such as a battery for future use.  
Regarding claim 6, Har-Shai, Li and Yoscovich disclose the photovoltaic power optimization system according to claim 4 which communicates via a first wireless module, second wireless module and a power line based on the explanation as set forth regarding claims 1 and 4, but fail the inverter transmits the control information to the power line communication module of the data center unit via power line, and the data center unit transmits the control information to the communication modules of the photovoltaic optimizing modules via the communication module.
Somani teaches a power system wherein an inverter (see power inverter 120, Fig. 2) sends control information to a master controller, read as a data center (see master controller 210, para 0059, Fig. 2) and eventually to an optimizing module (see, power converter 130, para 0098, Fig. 2).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Har-Shai in view of Li with the teachings of Somani in order to in order to control desired power to loads avoid overvoltage and store excess power for instance in a storage device such as a battery for future use.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        12/3/2021